Citation Nr: 1749816	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  11-21 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to service-connected degenerative arthritis of the right ankle joint status post ankle fracture. 

2.  Entitlement to service connection for tonsillitis. 



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Navy from November 1990 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In June 2016, the Board remanded the case for a hearing.  In May 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript is associated with the claims file.  The record was also held open for 60 days following the hearing.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.

The issue of entitlement to service connection for a bilateral foot disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current tonsillitis is related to his military service.  


CONCLUSION OF LAW

Tonsillitis was incurred in active service.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds the Veteran is entitled to service connection for tonsillitis.

The Veteran's service treatment records show that he was treated for tonsillitis and strep throat in November 1992, March 1993, December 1993, and April 1994.  The April 2012 VA examiner also noted that the Veteran had been diagnosed with tonsillitis in 2007.  He indicated that there was no pathology to render a diagnosis of tonsillitis in 2007 and that the current examination was normal.  However, he still opined that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  In so doing, the examiner commented that the episodes are related to his in-service tonsillitis.  Although there are some medical records indicating that the Veteran's tonsils are normal, the Board notes there are also medical records showing that he has experienced symptoms and been diagnosed during the appeal period.  In this regard, VA treatment records indicate that he received treatment at a VA emergency room in January 2013 for symptoms of a sore throat, body aches, coughing, and fatigue.  The physician noted the Veteran's history of enlarged tonsils during that visit, and he was diagnosed with pharyngitis and strep throat.  In addition, during another visit to the emergency room in July 2013, the Veteran was diagnosed with tonsillitis and pharyngitis.  The physician noted the Veteran's likely recurrence of symptoms.  

Thus, there is evidence of symptoms and diagnosis in service, and there has also been a diagnosis during the appeal period, as well as a positive nexus opinion.  Thus, resolving any reasonable doubt in favor of the Veteran, the Board finds that service connection for tonsillitis is warranted.  


ORDER

Service connection for tonsillitis is granted.


REMAND

The Veteran was afforded VA examinations in connection with this claim for a bilateral foot disorder in May 2012 and June 2016, and both examiners provided opinions regarding direct service connection.  However, at the May 2017 hearing, the Veteran and his representative clarified that the Veteran sought service connection based on a secondary basis.  The VA examiners did not address that theory of entitlement, to include whether the service-connected disability may have aggravated the bilateral foot disorder.  Therefore, the Board finds that an additional medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the Veteran provide the
names and addresses of any and all healthcare providers
who have provided treatment for his feet.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims files.

The AOJ should also secure any outstanding VA
treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral foot disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should note the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a bilateral foot disorder that manifested in service or is otherwise causally or etiologically related to it, to include any symptomatology or injury therein.  

The examiner should opine as to whether it is at least as likely as not the Veteran has a bilateral foot disorder that is either caused by or aggravated by his service-connected right ankle disability.  

In rendering this opinion, the examiner should consider the August 2010 podiatry evaluation that indicated the Veteran was seen in the clinic for foot pain 14 years earlier, in approximately 1996, after breaking his ankle.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability is viewed in relation to its history," copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should set forth the provisions of 38 C.F.R. § 3.310.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


